UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1547



KADER CHIKHOUNE; NABYLA LOUHAB CHIKHOUNE,

                                                            Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-083-346; A96-083-357)


Submitted:   January 9, 2006                 Decided:   February 3, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioners.      Paul J. McNulty, United States
Attorney, Gerard J. Mene, Assistant United States Attorney,
Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kader Abdelrehmane Chikhoune and Nabyla Louhab Chikhoune,

natives and citizens of Algeria, petition for review of the Board

of Immigration Appeals’ (“Board”) order affirming the immigration

judge’s decision to deny their applications for asylum, withholding

from removal and protection under the Convention Against Torture.*

We deny the petition for review.

            The INA authorizes the Attorney General to confer asylum

on any refugee.    8 U.S.C. § 1158(a) (2000).      It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”         8 U.S.C. § 1101(a)(42)(A)

(2000).

            An   applicant   has   the   burden   of   demonstrating   his

eligibility for asylum.      8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).           Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.   A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).         We accord

broad, though not unlimited, deference to credibility findings



      *
      The Chikhounes do not challenge the denial of relief under
the Convention Against Torture.

                                   - 2 -
supported by substantial evidence.                Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).

             A    determination     regarding      eligibility     for   asylum   is

conclusive if supported by substantial evidence on the record

considered as a whole.         INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).   Administrative findings of fact are conclusive unless any

reasonable       adjudicator    would      be   compelled     to   decide   to    the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2000).           We will reverse the

Board “only if ‘the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.’”       Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Huaman-Cornelio, 979 F.2d at 999 (internal quotation marks

omitted)).        We find the immigration judge’s negative credibility

finding was supported by substantial evidence. We further find the

evidence was not so compelling as to warrant reversal.

            With respect to the Chikhounes’ due process challenge, we

find they were provided all the process they were due.                   See Blanco

de Belbruno v. Ashcroft, 362 F.3d 272, 281 (4th Cir. 2004).                       The

Chikhounes were able to address the charges against them, present

evidence on their behalf and have the evidence reviewed and a

determination made by an unbiased factfinder.

            Accordingly,       we   deny    the    petition    for   review.       We

dispense with oral argument because the facts and legal contentions




                                        - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 4 -